IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,709


EX PARTE JASON JAMES CANO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004CR1360A-W1 IN THE 379TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty years' imprisonment.  The Fourth Court of Appeals affirmed his
conviction. Cano v. State, No. 04-05-00705-CR (Tex. App. --San Antonio Nov 15, 2006, no pet.). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of his
right to petition for discretionary review pro se.
	The trial court has entered findings of fact and conclusions of law that appellate counsel failed
to timely notify Applicant that his conviction had been affirmed and failed to advise him of his right
to petition for discretionary appeal pro se.  The trial court recommends that relief be granted. Ex
parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time petition for discretionary review of the judgment of the
Fourth Court of Appeals in Cause No. 04-05-00705-CR that affirmed his conviction in Case No.
2004CR1360A from the 379th Judicial District Court of Bexar County.  Applicant shall file his
petition for discretionary review with the Fourth Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: June 20, 2007
Do not publish